United States Securities and Exchange Commission Washington, D.C. FORM 10-KSB/A [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File No. 002-76219NY VICTORY ENERGY CORPORATION (Name of Small Business Issuer in its Charter) NEVADA 87-0564472 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 112 N. Curry Street Carson City, Nevada 89703-4934 (Address of Principal Executive Offices) Issuer’s Telephone Number:(866) 279-9257 Securities Registered under Section 12(b) of the Exchange Act: None. Securities Registered under Section 12(g) of the Exchange Act: None. Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes [ ] No [X] State Issuer’s revenues for its most recent fiscal year: $- 0 - State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of a specified date within the past 60 days: On March 9, 2007, $3,894,800. There are 8,655,290 shares of common voting stock of the Registrant held by non-affiliates. During the past year, there has been a limited “public market” for shares of common stock of the Registrant, so the Registrant has arbitrarily valued these shares on the basis of the closing bid price on this date. State the number of shares outstanding of each of the Issuer’s classes of common equity, as of the latest practicable date: On March 9, 2007 there were 14,941,766 shares of common stock issued and outstanding A description of “Documents Incorporated by Reference” is contained in Part III, Item 14. Transitional Small Business Issuer Format Yes [ ] No [X ] -1- PART I ITEM 1. DESCRIPTION OF BUSINESS Forward-Looking Statements This annual report on Form 10-KSB and other statements issued or made from time to time by Victory Energy Corporation, a Nevada corporation, contain statements which may constitute “Forward-Looking Statements” within the meaning of the Securities Act of 1933, as amended (the “Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”) by the Private Securities Litigation Reform Act of 1995, 15 U.S.C.A. Sections 77Z-2 and 78U-5 (SUPP. 1996). Those statements include statements regarding the intent, belief or current expectations of Victory Energy Corporation and its officers/directors as well as the assumptions on which such statements are based. Prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those contemplated by such forward-looking statements. Victory Energy Corporation is sometimes referred to herein as “we”, “us”, “our” and the “Company.” General Background Victory Energy Corporation, formerly known as New Environmental Technologies Corporation (our “Company”) was organized under the laws of the State of Nevada on January 7, 1982, under the name “All Things, Inc.” Our Company was formed for the purpose of engaging in all lawful businesses. Our Company’s authorized capital consists of 200,000,000 shares of $0.001 par value common voting stock. On March 21, 1985, our Company’s name was changed to “New Environmental Technologies Corporation” and on April 28, 2006, our Company’s name was changed again to Victory Energy Corporation. Historical Information about our Business Our Company has had no material business operations since 1989. In 2004, our Company began the search for the acquisition of assets, property or businesses that may benefit our Company and its shareholders. Our goal has been to bring value to the Company and to its shareholders through such acquisitions. Each merger and acquisition we approach is done with the intention to position the Company into markets and sectors where excellent growth is anticipated. Current Business of the Company Management has determined that the Company should focus on projects in the oil and gas industry. This is based upon a belief that this industry is becoming an economically viable sector in which to conduct business operations. The Company has targeted specific prospects and intends to engage in the drilling for oil and gas. Jon Fullenkamp, the Company’s President, has a great deal of experience in the oil and gas industry and has already recruited additional experience with the addition of a new director and advisory board member. Management has recently negotiated the mineral rights on 138,000 acresin Valley County Montana with a Letter of Intent that sets out the substantive terms of a Formal Agreement. The Company intends to commence drilling the first well to test one of the Lodgepole Reef prospects within three months of the execution of the final Agreement. A second well is intended to be started within four and half months to test a 34,000-acre shallow gas prospect on the leases. The third well under the Agreement is intended to be drilled to test a second Lodgepole Reef prospect, which will begin within eight months of the Agreement. We will earn a 50% working interest in the spacing unit covered by each well. We will also earn an undivided 1/6th working interest in all of the Valley County Leases after each well is drilled. An additional prospect for Victory is the Palo Duro Basin located in Floyd and Briscoe Counties Texas. Victory has established a letter of intent, which sets out the substantive terms of a Formal Agreement (“Agreement”) that Victory intends to complete and execute within 60 days. Under the Agreement, we will be required to commit up to one hundred thousand dollars ($100,000.00) for seismic evaluation to determine the first three drilling targets. In exchange, we will receive 50% of the mineral rights of all hydrocarbon deposits on the first eight sections, approximately 5,000 acres of land. During the evaluation of the drilling targets, and including the time to drill the first three wells, we will have the ability to exercise its irrevocable option to lease up to a total of 100,000 acres of mineral rights within the Palo Duro Basin. -2- We also hold an interest as a joint venture partner in the Mesa Gas Prospect located in Roosevelt County New Mexico. Additionally, the Company holds 1,960 acres in a prospective oilfield identified as N.E. Glasgow Prospect located in Montana which plans to be incorporated into the Company’s developments in Valley County Montana. We had taken on the evaluation of a prospect in Oklahoma identified as the Skedee Prospect. As we progressed into the due diligence of these prospects and the potential production, management determined that the development of the prospect was not worth the required investment capital. Even with the potential reduction in investment dollars, the prospects had an unacceptable pay back time for the initial investment. Management felt the shareholders would be better served by seeking other prospects. We have no other employees at this time and it will seek to retain independent contractors to assist in operating and managing the prospects as well as to carry out the principal and necessary functions incidental to the oil and gas business. With the intended acquisition of oil and natural gas, we intend to establish ourself as an industry partner within the industry. Once we can establish a revenue base with cash flow, we will seek opportunities more aggressive in nature. Marketing Considerations of our Product The marketing of our prospects’ oil and gas production, if any, are affected by numerous factors beyond our control such as the availability and proximity of adequate pipelines or other transportation facilities, local, state and federal regulations affecting production, and fluctuations of supply and demand. Our production may be competing with crude oil imports and other energy sources such as coal and nuclear energy. Crude oil and natural gas must compete on a free market basis. Potential proposed legislation could decrease the demand for oil and gas in the future, however, management believes we are well poised to compete effectively in today’s market. Competition The oil and gas industry is highly competitive. We will be competing with other oil and gas companies with financial resources and staffs greater than those available to us, not only in the acquisition of oil and gas leases having potential for development, but also in the securing of funds to finance such operations. The production and sale of oil and gas are subject to the availability of a ready market, proximity to pipelines, and to the regulation of production, transportation and marketing by governmental authorities. There can also be competition among operators for drilling equipment, tubular goods, and drilling crews. Such competition may affect our ability to expeditiously develop our prospects. Effect of Existing Governmental Regulations The Company’s prospects are located on federal lands in various states. The U.S.
